



Execution Version
AMENDMENT NO. 1 TO ASSET PURCHASE AGREEMENT
THIS AMENDMENT NO. 1, dated as of March 17, 2020 (this “Amendment No. 1”), to
the Asset Purchase Agreement (the “Agreement”), dated as of February 9, 2020, by
and among Zealand Pharma A/S, a Danish limited liability company organized and
existing under the laws of Kingdom of Denmark (“Purchaser”) and one or more
other persons designated by the Purchaser, and Valeritas, Inc., a Delaware
corporation (the “Company”) and Valeritas Holdings, Inc., a Delaware Corporation
(together with the Company, each a “Seller” and collectively, the “Sellers”).
Capitalized terms used but not defined in this Amendment No. 1 shall have the
respective meanings given to such terms in the Agreement, which will remain in
full force and effect as amended hereby.
RECITALS
WHEREAS, Purchaser and Sellers are parties to the Agreement;
WHEREAS, the Sellers and certain other debtors have filed voluntary petitions
for relief under chapter 11 of title 11 of the United States Bankruptcy Code in
the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”) commencing chapter 11 cases;
WHEREAS, on March 6, 2020, the Bankruptcy Court entered an order approving the
bidding procedures (the “Order”) pursuant to which the Sellers will solicit and
evaluate higher or otherwise better bids for the acquisition of the Sellers’
business and assets;
WHEREAS, pursuant to the Order, the parties wish to make certain amendments to
the terms of the Agreement and the parties desire to amend certain terms of the
Agreement by entering into, and as set forth in, this Amendment No. 1; and
WHEREAS, Section 12.3 of the Agreement provides that the parties may amend,
modify or supplement the Agreement by a written instrument making specific
reference to this Agreement signed by the party against whom enforcement of any
such amendment, supplement, modification, or waiver is sought.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
AGREEMENT
Section 1.
Amendments to the Agreement.

(a)Section 1.1(y) of the Agreement is hereby amended and restated in its
entirety as follows:


“(y) all avoidance claims or causes of action arising under the Bankruptcy Code,
including but not limited to Chapter 5 of the Bankruptcy Code, or any other
causes of action under any other applicable law against (i) any vendor or
service provider that is a counterparty to any Assigned Contracts or related to
Assumed Liabilities; and (ii) all current officers, consultants or employees of
the Debtor who continue to be employed in or otherwise under contract with the
Business by the Purchaser after the Closing Date except to the extent that such
claims are excluded assets under Section 1.2(n) (collectively, the “Purchased
Avoidance Claims”).”
(b)Section 1.2(k) of the Agreement is hereby amended such that the last word,
“and” is hereby deleted.





--------------------------------------------------------------------------------





(c)Section 1.2(l) of the Agreement is hereby amended such that the period at the
end of the sentence is deleted and replaced with “;”.
(d)Section 1.2 of the Agreement is hereby amended such that a new subsection (m)
is inserted with the following:
“(m) all claims or causes of action that are not Purchased Avoidance Claims;
and”
(e)Section 1.2 of the Agreement is hereby amended such that a new subsection (n)
is added with the following:
“(n) all Purchased Avoidance Claims, but only to the extent of available
insurance coverage.”
(f)Section 1.4(q) of the Agreement is hereby amended and restated in its
entirety with the following:
“(q) all Liabilities of any kind relating to Purchased Avoidance Claims;”
(g)Section 1.6(b)(i) of the Agreement is hereby amended such that the first
clause of the first sentence is hereby amended and restated in its entirety with
the following:
“(i) If, no later than two days prior to the Sale Hearing, it is discovered that
a Contract should have been listed on Schedule 1.6(a) but was not listed on
Schedule 1.6(a), or if Purchaser desires, in its sole discretion, to acquire any
Contract listed on Schedule 1.6(a) that is not also listed on Schedule 1.1(b)
(including any Rejected Contract prior to the entry by the Bankruptcy Court of
an order with respect thereto) (any such Contract, a “Previously Omitted
Contract”),”
(h)Section 1.6(b)(ii) of the Agreement is hereby amended such that the second
sentence is hereby amended and restated in its entirety with the following:
“The Previously Omitted Contract Notice shall provide the counterparties to such
Previously Omitted Contract until the Sale Hearing to object, in writing to the
Sellers and Purchaser, to the Cure Costs associated with the assumption of its
Contract.”
(i)Section 1.6(c) of the Agreement is hereby deleted in its entirety.
(j)Section 1.6(d) of the Agreement is hereby re-numbered to Section 1.6(c).
(k)Article VIII of the Agreement is hereby amended such that a new Section 8.15
is added with the following:
“Section 8.15    Purchased Avoidance Claims. Purchaser agrees to cooperate in
identifying the Purchased Avoidance Claims and further agrees it shall not sue
(at law, in equity, in any regulatory proceeding or otherwise) on account of the
Purchased Avoidance Claims.”
(l)Section 10.1 of the Agreement is hereby amended such that the definition of
“Avoidance Actions” is deleted and a new definition is added with the following:
““Purchased Avoidance Claims” shall have the meaning set forth in Section
1.1(y).”
(m)Schedule 1.1(b) to the Agreement is hereby amended and restated in its
entirety as set forth in Schedule 1.1(b) attached hereto.
Section 2.Effect of Amendment. Except as expressly modified by this Amendment
No. 1, each of the terms and provisions of the Agreement shall continue in full
force and effect unamended.
Section 3.No Waivers. The execution, delivery and performance of this Amendment
No. 1 will not, except as expressly provided herein, constitute a waiver of any
provision of, or operate as a waiver of any right, power or remedy of the
parties under, the Agreement.





--------------------------------------------------------------------------------





Section 4.References. On and after the date hereof, each reference in the
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import referring to the Agreement, and each reference in any other document
relating to the “Asset Purchase Agreement,” “the Agreement,” “thereunder,”
“thereof,” “therein” or words of like import referring to the Agreement, means
and references the Agreement as amended hereby.
Section 5.Execution in Counterparts. This Amendment No. 1 may be executed in one
or more counterparts, each of which shall be considered an original instrument,
but all of which shall be considered one and the same agreement, and shall
become binding when one or more counterparts have been signed by each of the
parties hereto and delivered to each of the parties. Delivery of an executed
counterpart of a signature page to this Amendment No. 1 shall be as effective as
delivery of a manually executed counterpart of this Amendment No. 1.
Section 6.Governing Law. This Amendment No. 1 shall be governed by and construed
in accordance with federal bankruptcy law, to the extent applicable, and where
state law is implicated, the laws of the State of Delaware shall govern, without
giving effect to the choice of law principles thereof (except for any laws of
that state which would render such choice of laws ineffective), including all
matters of construction, validity and performance.


[Signature pages follow]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Amendment No. 1 to be executed
by their duly authorized representatives as of the date and year first set forth
above.






SELLERS:


VALERITAS, INC.
                    
By: s/ John E. Timberlake________
Name: John E. Timberlake
Title: President




VALERITAS HOLDINGS, INC.


By: s/ John E. Timberlake________
Name: John E. Timberlake
Title: President




PURCHASER:




ZEALAND PHARMA A/S




By: s/ Emmanuel Dulac_____
Name: Emmanuel Dulac
Title: Chief Executive Officer









--------------------------------------------------------------------------------





Schedule 1.1(b)


See attached.





